     Case 1:20-cv-00640-DAD-JLT Document 13 Filed 07/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CORNELL DAVIS,                                     Case No. 1:20-cv-00640-DAD-JLT (PC)
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                       RECOMMENDATIONS AND DENYING
              v.
                                                         MOTION TO PROCEED IN FORMA
14    A. AGUNDEZ, et al.,                                PAUPERIS

15                        Defendants.                    (Doc. Nos. 2, 11)
16

17           Plaintiff Cornell Davis is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 20, 2020, the assigned magistrate judge issued the pending findings and

21   recommendations, recommending that plaintiff’s motion to proceed in forma pauperis be denied

22   because plaintiff has sufficient funds in his inmate trust account to pay the filing fee in full. (Doc.

23   No. 11.) On June 8, 2020, plaintiff filed a response to the findings and recommendations,

24   informing the court that “you have my permission to deduct the amount need[ed] for the court

25   fee’s [sic].” (Doc. No. 12.) Plaintiff also states that, if the case does not proceed to trial, he “will

26   be expecting [his] money [to be] placed back into [his] trust account ASAP.” (Id.)

27           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
     Case 1:20-cv-00640-DAD-JLT Document 13 Filed 07/07/20 Page 2 of 2


 1   response, the court finds the findings and recommendations to be supported by the record and

 2   proper analysis. According to his inmate trust account statement (Doc. No. 5), at the time he filed

 3   his application to proceed in forma pauperis (Doc. No. 2), plaintiff had more than enough funds

 4   to pay the filing fee in full. Thus, in forma pauperis status is not warranted. See 28 U.S.C.

 5   § 1915(a)(1). Moreover, the court will not deduct the filing fee from plaintiff’s trust account, as

 6   plaintiff suggests; he must, instead, pay the filing fee himself. Additionally, if plaintiff elects to

 7   proceed with this case and pay the filing fee in fill, the court will not refund the filing fee if the

 8   case does not proceed to trial. The fee is mandatory, regardless of whether this case proceeds to

 9   trial. See Green v. Bank of Am., No. 2:12-cv-02093-GEB, 2012 WL 5032414, at *1 (E.D. Cal.
10   Oct. 17, 2012) (“Filing fees for initiating a lawsuit in district court are authorized by 28 U.S.C. §

11   1914 and are part of the costs of litigation. Nothing in this statute, or any other, provides for the

12   refund of such fees for any reason. Nor does plaintiff direct us to any precedent allowing such a

13   course of action.”) (citation omitted).

14           Accordingly,

15           1.      The findings and recommendations issued on May 20, 2020 (Doc. No. 11) are

16                   adopted;

17           2.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

18           3.      Within thirty days (30) of the date of service of this order, plaintiff shall pay the

19                   $400.00 filing fee in full to proceed with this action; and,
20           4.      Failure to pay the filing fee within the time provided will result in dismissal of this

21                   action without prejudice.

22   IT IS SO ORDERED.
23
         Dated:     July 7, 2020
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28

                                                          2
